DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 3/18/21.  Applicant has amended claims 1, 14 and 20 and canceled claim 6.  Claims 1-2, 4-18, 20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-2, 4-18, 20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.   The claims are allowable over the art in light of the applicant’s amendments and arguments on 3/18/21 and because the prior art does not teach tip pool functionality with defined percentages for authorizations in the context of user assessments accessed by virtual keys in a car a sharing service.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Mitsumaki et al. (US 2019/0287166 A1), a car sharing system that is configured to acquire use result information with the evaluation result of the user, the use result information representing a use result of the car sharing service by the user, and set the contents of the car sharing service that the user can use from the next time, based on the evaluation result and the use result information that are acquired

B. Paulucci et al. (US 2016/0171574 A1), a system for ride shares where a mobile application is running on a driver's mobile device for authenticating ride share drivers and when a driver initially registers with a rideshare service, the driver is prompted to provide biometric information via a mobile app running on the driver's mobile device

C. Medina et al. (US 2016/0042303 A1), a dispatch system by logging onto the system by a booker; entering passenger information into the non-volatile memory by the booker; entering a pickup location and a drop-off location into the system by the booker; searching for a vehicle in the system by the booker; selecting a vehicle by the booker; determining by the system a best driver for a passenger; logging onto the system by the driver; entering driver information into a database stored in the non-volatile memory; automatically validating driver information by the system, and if the driver's information is validated, providing logon information for a driver app to the driver; running the driver app by the driver on a driver user interface device; automatically validating passenger information by 

D. Jameel et al. (US 2013/0325521 A1), a shared vehicle rental system where each owner may have his or her own set of rental criteria associated with a particular vehicle and prospective drivers may have to meet (or choose from) this criteria to be able to rent a vehicle

E. Bell et al. (US 8,965,791 B1), a system for enabling more efficient tipping by enabling a merchant to customize sales receipts for customers where the generated receipts may have a quick legend section that includes automatically determining, based on one or more 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624